Citation Nr: 0305572	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  96-42 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for chronic post-
traumatic headaches, currently rated as 30 percent disabling.

2.  Entitlement to an increased (compensable) rating for a 
varicocelectomy scar.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1970 to May 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  In 
a rating action of June 1996, the RO denied entitlement to a 
rating higher than 10 percent for post-traumatic headaches, 
and denied entitlement to a compensable rating for a 
varicocelectomy scar.  In July 1996, the RO again confirmed 
the 10 percent rating for headaches.  The veteran submitted a 
notice of disagreement in July 1996, and the RO issued a 
statement of the case on both issues in August 1996.  The 
veteran submitted his substantive appeal in October 1996.  

The Board also notes that in September 1996, the veteran 
submitted a claim for service connection for peripheral 
neuropathy due to Agent Orange.  The RO denied that claim in 
a rating action of December 1997.  The veteran submitted a 
notice of disagreement with that decision in February 1998.  
The RO issued a statement of the case on that issue in 
October 1998; however, the veteran did not submit a 
substantive appeal statement until after the expiration of 
the time limit for doing so.  Accordingly, that issue is not 
currently before the Board.  

In a rating action of June 1999, the RO granted a 30 percent 
rating for the veteran's post-traumatic headaches.  The RO 
also granted service connection for ilio-inguinal neuropathy, 
and assigned a 10 percent rating.  The Board notes that the 
latter disability is rated separately from the noncompensable 
rating for the varicocelectomy scar.  In correspondence dated 
in July 1999, the veteran indicated that he wished to 
continue his appeal.  The RO confirmed the ratings on appeal 
in a decision of October 2002.




FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran's chronic post-traumatic headaches are not 
productive of characteristic prostrating attacks more than an 
average of once a month.

3.  The varicocelectomy scar is not painful or tender.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 
percent for chronic post-traumatic headaches are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2002).

2.  The criteria for a compensable rating for a 
varicocelectomy scar are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001 & 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The SOC and SSOC included summaries of the evidence which had 
been obtained and considered.  The SOC and SSOC also included 
the rating criteria which must be met to warrant a higher 
rating.  The basic elements for establishing entitlement to 
increased ratings have remained unchanged despite the change 
in the law with respect to duty to assist and notification 
requirements.  The communications provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The SSOC of 
October 2002 included the new regulations which pertain to 
the VA's duties under the VCAA.  In addition, a document 
prepared by the RO and acknowledged by the veteran in June 
2002 shows that he had been advised of the information and 
evidence which he was to provide to the VA and which 
information and evidence the VA would attempt to obtain.  He 
further indicated that he did not have any additional 
evidence to provide.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has declined a hearing.  All available relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains his VA and private 
medical treatment records.  The veteran has reported that he 
does not have any other treatment records.  The veteran has 
been afforded disability evaluation examinations by the VA.  
The Board does not know of any additional relevant evidence 
which has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

I.  Entitlement To An Increased Rating For Chronic Post-
Traumatic Headaches, Currently Rated As 30 Percent Disabling.

The Board has considered the full history of the veteran's 
headaches.  His service medical records show that he 
sustained an injury to his head when he was hit by a practice 
grenade in January 1970.  A record dated in January 1973 
shows that he reported having dizziness and headaches since 
that injury.  He reported that the headaches occurred two to 
three times a week.  

The veteran submitted a claim for disability compensation for 
headaches in June 1973.  The RO granted service connection 
for headaches in a decision of October 1973, and assigned a 
noncompensable rating.  The RO increased the rating to 10 
percent in a decision of January 1994 based on a VA 
examination of October 1993 which showed that the veteran 
complained of having headaches every other day.  

In April 1996, the veteran requested increased compensation.  
As noted above, the RO ultimately increased the rating for 
the headaches to 30 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Percentage evaluations are determined by 
comparing the manifestations of a particular disability with 
the criteria set forth in the diagnostic codes.  The 
assignment of a particular diagnostic code is dependent on 
the facts of a particular case.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
an increased rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Migraine headaches are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  A 50 percent rating is warranted where 
there are very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent rating is warranted where there are characteristic 
prostrating attacks occurring an average of once a month over 
the last several months.  A 10 percent rating is warranted 
where there are characteristic prostrating attacks occurring 
an average of once a month over the last several months.  A 
noncompensable rating is warranted if there are less frequent 
attacks.  

The pertinent evidence includes VA treatment records which 
show that the veteran has been seen for treatment of 
headaches.  A record dated in March 1996 shows that he was 
seen for a follow up of chronic paroxysmal headaches likely 
secondary to post-trauma.  His headaches were better 
controlled since Indocin was added.  It was stated that they 
were 50 percent better.  He was currently satisfied with his 
medication regime.  

A VA treatment record dated in January 1998 shows that the 
veteran stated that headaches were occurring with one episode 
per week.  

The report of a neurological examination conducted by a fee 
basis examiner in May 1998 shows that the veteran gave a 
history of left sided headaches which began in 1970 when he 
was hit in the left temple region by a dummy grenade.  He had 
no loss of consciousness, but things went black.  He had some 
swelling and pain in the left side of the head afterwards and 
within approximately a month he had the onset of the 
headaches.  He said that at first they occurred once a week 
and were now occurring about five to seven times a day.  
Nothing set them off.  They occurred more in the afternoon.  
The pain was always in the left temple, but could go into the 
face as a needles sensation.  This would last anywhere from 
15 seconds to all day.  He said that the pain he had today 
was present for 30 to 45 minutes.  This was currently a 
pressure sensation, but at times it could be sharp.  He had 
been treated with Dilantin with about 50 percent relief.  He 
said that when he had the pain he could have difficulty 
swallowing and a loss of balance.  He reported getting 
twitches mainly in his right hand.  He also reported 
shortness of breath, tachycardia and light headedness.  
Following examination, which was essentially normal other 
than tenderness in the left temporalix muscle area and in the 
left paracervical muscle area, the impression was that the 
examiner suspected that the veteran had muscle contraction 
pain, possibly temporalix and masseter secondary to possible 
bruxism.  The examiner also noted that some of the veteran's 
symptoms sounded like he may have some associated 
hyperventilation as well.  

Finally, the report of a general medical examination 
conducted by the VA in August 2002 shows that the examiner 
reviewed the veteran's claims file.  The veteran stated that 
when he was on active duty during the 1970's, he received a 
trauma to the left side of his head while training with dummy 
grenades.  He said that he blacked out for an unspecified 
time and after that he started having frequent pain to the 
left side of his head.  He said that now the headaches were 
present every four hours.  He said that he had sharp, acute, 
needle type pains to the left temporal areas that usually 
lasted for 30 seconds and then resolved spontaneously.  He 
had another type of headaches every week that was the worst 
possible headache of his life and that lasted about eight 
hours and usually resolved spontaneously.  The veteran said 
that when he had headaches sometimes he had some blurry 
vision, but there were no other symptoms related to the 
headaches.  For treatment he took Tylenol tablets, 500 mg 
four times a day, Tramadol 50mg tablets that he just used as 
needed for the headaches, and Excedrin.  The examiner noted 
that:

This condition really does not incapacitate him.  
It just affects his daily activities because it 
slows him down when he has these headaches.

When he is having these headaches he just needs to 
stop doing whatever he is doing, but then he can 
continue doing his duties.  So basically these 
headaches are not prostrating in nature.  It 
affects his job too like a systems engineering 
technician because it slows him down, but he is 
able to do his duties at this job.  

After reviewing all pertinent evidence, the Board finds that 
the veteran's headaches are not productive of characteristic 
prostrating attacks more than an average of once a month.  
Although the veteran's headaches occur quite frequently, they 
are not prostrating and prolonged attacks productive of 
severe economic inadaptability.  The VA examiner in August 
2002 specifically stated that they are not of that severity.  
Accordingly, the criteria for a disability rating higher than 
30 percent for headaches are not met.  

II.  Entitlement To An Increased (Compensable) Rating
 For A Varicocelectomy Scar.

The Board has considered the full history of the veteran's 
varicocelectomy scar.  His service medical records show that 
in August 1970 he reported having sharp pains in the left 
testicle for months.  The provisional diagnosis was 
varicocele left testicle.  In December 1972, he reported he 
underwent a varicocelectomy in January 1972.  Later, in 
December 1972, it was noted that he complained of having pain 
in the same area.  On examination there was a minimal 
residual of a hydrocele with no evidence of a hernia.  No 
treatment was indicated.  

The veteran submitted a claim for disability compensation in 
June 1973.  The report of a disability evaluation examination 
conducted by the VA in September 1973 shows that there was a 
well healed varicocelectomy scar of the left groin.  The 
diagnosis was post-operative varicocele, left, not 
contemplating further surgery.  In a decision of October 
1973, the RO granted service connection for a varicocelectomy 
scar, and assigned a noncompensable rating.  The rating has 
remained at that level since that time.

The veteran requested an increased rating in April 1996.  As 
was noted above, the RO ultimately granted a separate 10 
percent rating for ilio-inguinal neuropathy, but confirmed 
the noncompensable rating of the scar.  

Under Diagnostic Code 7804, as applied by the RO, a 10 
percent rating may be assigned if the scar is painful and 
tender on objective examination.  That diagnostic code was 
recently revised and now provides simply that a 10 percent 
rating is warranted if a superficial scar is painful on 
examination.  The Board notes that this change is minor in 
degree.  Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The veteran's treatment records reflect that he has been seen 
for complaints of pain in the left scrotal area.  A record 
dated in May 1996 shows that the veteran reported complaints 
of having sharp penile and left testicle pain since 1972.  
The pain was of sharp sudden onset and was relieved with 
rest.  Following examination, the assessment was normal exam 
status post repair.  The examiner stated that he doubted 
herniorraphy or varicocelectomy as the etiology of the pain 
as it began after those operations.  

A treatment record dated in January 1997 from the Texas Tech 
University Health Center shows that the veteran had 
previously been seen by the same doctor at the VA pain 
clinic, and presented for neural blockade.  He reportedly had 
a varicocelectomy with chronic groin pain.  A VA treatment 
record dated in June 1997 shows that the veteran reported 
that he continued to have pain.  

The report of a genitourinary examination conducted by the VA 
in May 1998 shows that the veteran gave a history of 
developing severe pain in the scrotum on the left side in 
1971.  Subsequently, he was examined by military physicians 
and diagnosed with a varicocele on the left side of the 
scrotum.  He underwent a varicocelectomy at a military 
hospital and was hospitalized for eight days.  The veteran 
said that in spite of the surgery, he continued to have pain 
in the left side of the scrotum.  The pain radiated into the 
medial aspect of the left thigh.  He said that he had pain 
every day.  He said that the pain was sometimes mild and 
sometimes severe.  He said that the pain lasted anywhere from 
one minute to fifteen minutes.  He said that he had more pain 
with prolonged standing or sitting.  He also had more pain on 
urination.  He also reported that he sometimes had to stop 
sexual intercourse because of pain in the left scrotum and 
left testicle.  He said that the pain radiated to the left 
groin area, the left lower abdomen, and the left side of his 
penis.  He said that he had undergone nerve blocks in the 
lumbar spine for relief of pain, but they had not been 
successful.  VA physicians had diagnosed a neuropathy 
involving the left genital area, etiology undetermined.  He 
stated that the pain interfered with his daily activities and 
his occupation.  

On examination, the scrotum had pain and tenderness involving 
the left side of the scrotum and the left side of the penis, 
and also the left side of the left thigh.  The testicles were 
essentially unremarkable, and essentially normal in size.  
There was no varicocele found on examination.  The scar from 
the varicocele was well healed.  The scar was not painful or 
tender to palpation.  There was decreased sensation involving 
the left scrotum, and also involving the left side of the 
penis and left thigh.  The diagnoses were (1) status post 
left varicocelectomy, no recurrence of varicocele, and (2) 
neuropathy involving the left genital area to include the 
left groin area, the left thigh, and the left side of the 
penis and left side of the scrotum, etiology undetermined.  
The examiner further stated that :

The pain in the left genital area is due to a 
neuropathy of undetermined etiology.  This patient 
has had extensive urological workup at two 
different medical institutions and subsequently in 
spite of extensive evaluation, the neuropathy 
continues to be of undetermined etiology.

In my medical opinion, there is no relationship 
between the varicocelectomy scar and the pain in 
the left genital area.  

The report of a general medical examination conducted by the 
VA in August 2002 contains similar information.  The examiner 
reviewed the claims file and VA medical records.  The veteran 
said that he had pain in the left testicle area and that it 
had gotten progressively worse since service.  He also stated 
that the condition got worse after he had an accident at this 
job in 1993 in which he fell with a severe back injury and 
developed bilateral inguinal hernias with secondary pain to 
the left inguinal area and even pain to his left testicle.  
It was stated that this could be related to this surgery and 
not because of the varicocelectomy.  The pain described as a 
constant mild to moderate pain associated with flare-ups of 
pain which was the worst possible pain of his life.  It 
usually happened at least twice a week.  It lasted up to four 
hours and was relieved with rest and medication.  He said 
that the condition affected his daily activities because 
during the flare-ups it slowed him down, but he was able to 
continue doing his duties at home.  The same was true at his 
job.  The examiner noted that the pain that the veteran 
claimed he had on his left testicle was most likely secondary 
to the residuals of his inguinal hernia repair.  

On examination, the veteran had normal testicular size.  
There was some tenderness to deep palpation in the superior 
aspect of the left testicle.  The pertinent diagnosis was 
residuals of scar of varicocelectomy, not found.  

The Board finds that the varicocelectomy scar is not painful 
or tender and is not poorly nourished with repeated 
ulceration.  Both of the VA examinations have indicated that 
the surgical scar itself is not productive of disability.  
The Board notes that the veteran's pain has been attributed 
to his inguinal neuropathy rather than to his varicocelectomy 
scar.  He already has a compensable rating for that disorder, 
and the evaluation of the same disability under various 
diagnoses is to be avoided.  Both the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.  
Accordingly, the Board concludes that the criteria for a 
compensable rating for a varicocelectomy scar are not met.  

V.  Extra-schedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  He has not been 
hospitalized for treatment of the service-connected 
disorders.  With respect to whether there is evidence of 
marked interference with employment, the Board notes that the 
veteran has not presented any objective medical opinion to 
support a conclusion that his service-connected disabilities 
significantly interfered with his employment.  He is 
employed, and while the disabilities sometimes slow him down, 
they do not prevent him from completing his job duties.   The 
Board also notes that his current compensable rating for 
headaches contemplates a degree of industrial impairment, and 
there is no reason to believe that the rating schedule does 
not adequately compensate the veteran for the impairment.  In 
summary, the Board does not find that the veteran's case is 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995) and Floyd v. Brown, 9 Vet. App. 94, 
96 (1996).





ORDER

1.  An increased rating for chronic post-traumatic headaches, 
currently rated as 30 percent disabling, is denied.

2.  An increased (compensable) rating for a varicocelectomy 
scar is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

